Citation Nr: 1300756	
Decision Date: 01/09/13    Archive Date: 01/16/13

DOCKET NO.  08-26 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1968 to July 1972.

This case comes before the Board of Veteran's Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In January 2012, the Veteran presented testimony at a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.

At the January 2012 hearing, the Veteran submitted a waiver of the RO's initial consideration of newly submitted evidence, which included VA outpatient treatment records dated through March 2012.  Therefore, this evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2012).

A review of the Veteran's Virtual VA electronic claims file reveals no additional records.

The Board notes that the Veteran's claim for service connection for PTSD previously considered and denied in a January 2001 rating decision.  As such, the issue has been adjudicated as whether new and material evidence has been submitted to reopen the claim.  However, the evidence associated with the claims file since the issuance of the January 2001 rating decision includes additional service personnel records.  Such records were previously unavailable and do document the Veteran's service aboard the U.S.S. Independence in 1968 and 1969, where the Veteran has alleged a stressful incident causing his PTSD occurred.  

Applicable regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156(c)(1)(i).  As such, new and material evidence is not needed to reopen a previously denied claim when relevant service treatment records and/or any other relevant service department records are received after a prior final denial.  Rather, the claim is simply reviewed on a de novo basis. Therefore, the Board has recharacterized the issue on appeal as entitlement to service connection for PTSD. 


FINDING OF FACT

While the Veteran has been diagnosed with PTSD, he did not engage in combat with the enemy, there are no service records or other credible evidence that corroborates the occurrence of any alleged in-service stressor, and the record presents no basis for VA to make any further attempt to corroborate the occurrence of any such stressor.


CONCLUSION OF LAW

PTSD was not incurred in active service. 38 U.S.C.A. §§ 1110, 1154 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, regarding the duty to notify, the Veteran was sent a letter in March 2005 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  An April 2008 letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  

Although a letter fully meeting the VCAA's notice requirements was not provided to the Veteran prior to the December 2005 rating decision on appeal, the claim was later readjudicated after proper notice was provided.  Accordingly, no further development is required with respect to the duty to notify.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and personnel records as well as all identified and available post-service medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  The Veteran has not identified any outstanding records that are available and relevant to the claim being decided herein.  Moreover, the record includes various written statements provided by the Veteran and his representative, as well as a transcript of the Veteran's January 2012 Board hearing. 

The Board acknowledges that, while the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law, the Veteran has not been afforded such an examination in this case.  See 38 C.F.R. § 3.159(c)(4).  Under the law, an examination or medical opinion is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (2) establishes that the veteran suffered an event, injury, or disease in service; and, (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service- connected disability. 38 C.F.R. § 3.159(c)(4).

In the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

In this case, a VA examination is unnecessary to decide the claim for service connection for PTSD because there is insufficient evidence to link the Veteran's PTSD to a verifiable in-service event.  As will be explained below, the record does not establish that the Veteran was diagnosed or treated for PTSD in service, and he has not provided evidence sufficient to corroborate the alleged in-service stressor he believes led to the development of PTSD.  Therefore, because an essential criterion for establishing service connection for PTSD-credible evidence that any claimed in-service stressor actually occurred-has not been met, Board finds that a VA examination is unnecessary. 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an inservice event, injury, or disease). 

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate. Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 


II.  Law and Analysis

At the outset, the Board notes that the Veteran has consistently identified the scope of the instant appeal as involving only PTSD.  The RO's development and adjudication of the appeal was correspondingly limited to the issue of service connection for PTSD.  Accordingly, the Board finds that the scope of the instant appeal is limited to the issue of service connection for PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); see also Brokowski v. Shinseki, 23 Vet. App. 79, 86-88 (2009).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).  

The first requirement for service connection for PTSD is a medical diagnosis of the condition.  Diagnoses of PTSD must be rendered in accordance with the diagnostic criteria for the condition set forth in the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125 (noting that VA has adopted the nomenclature of the DSM-IV).

In this case, the record includes a post-service diagnosis of PTSD, as reflected, for example, in a July 2008 VA psychology evaluation.  However, despite a current diagnosis, the Board finds that this claim must be denied because another essential criterion for establishing service connection for PTSD-credible evidence that the claimed in-service stressor actually occurred-has not been met.

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether a veteran engaged in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  If VA determines that a veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required-provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Under the legal authority in effect at the time the Veteran filed his claim, if the alleged stressor was not combat related, then the Veteran's lay testimony, alone, would not be sufficient to establish the occurrence of the alleged stressor; rather, corroborating evidence would be needed to support the claim for service connection.  See Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  See also Zarycki, 6 Vet. App. at 98; Doran v. Brown, 6 Vet. App. 283, 289-290 (1994). 

The Board notes, however, that, on July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of in-service stressors involving "fear of hostile military or terrorist activity."  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims such as the Veteran's, which were appealed before July 13, 2010, but not yet decided by the Board.  

The amendment indicates that if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010).  

For purposes of the amendment, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.

During the Veteran's January 2012 Board hearing and in additional lay statements, the Veteran described the in-service stressor he believed led to the development of PTSD.  He reported that, while he was serving on the U.S.S. Independence, the ship frequently pulled alongside other ships to transfer goods or to refuel.  He reported that, during one of these events, the other ship came to close to the U.S.S. Independence and crushed a fellow shipmate against the bulkhead.   He noted that he was on the ship's deck and was a direct witness to the event.  The Veteran indicated that he did not know whether the sailor survived, nor did he know the exact date or location of the incident, or the name of the other ship that was involved.   

In this case, the amended regulatory provisions are inapplicable.  As indicated, here, the Veteran's current claim is based solely on allegations that he witnessed an accident involving another sailor while aboard the U.S.S. Independence.  Moreover, as the Veteran has not alleged, and the evidence does not suggest, that he engaged in combat with the enemy, or his alleged stressor was combat-related or involved fear of hostile enemy activity, he cannot, in conjunction with this claim, establish the occurrence of a stressor on the basis of his assertions, alone.  Rather, credible evidence corroborating the occurrence his claimed in-service stressor is required.  

The Veteran's service personnel records reflect that he did serve on the U.S.S. Independence from October 1968 to October 1969.  However, there is no indication in these records or in the Veteran's service treatment records of the alleged in-service stressor as reported by the Veteran. 

There is also no other evidence of record to corroborate the Veteran's report of witnessing the accident involving a fellow shipmate while serving aboard the U.S.S. Independence outside of the Veteran's own submitted statements and his given medical history as reported to various treatment providers.  

Additionally, the Board finds that there is no basis for VA to undertake any further development to verify the suicide or any other stressor.  See 38 C.F.R. § 3.159(c)(2)(i) ("In the case of records requested to corroborate a claimed stressful event in service, the claimant must provide information sufficient for the records custodian to conduct a search of the corroborative records") and VA's Adjudication Manual Rewrite, M21-1MR, Part IV, Subpart ii, Chapter 1, Section D, 14(d)  ("At a minimum, the Veteran must provide the following: a stressor that can be documented, the location where the incident took place, the approximate date (within a two month period) of the incident, and the unit of assignment at the time the stressful event occurred."  In this regard, the record reflects that the Veteran has repeatedly been asked to provide specific information pertaining to his alleged PTSD stressors, but he has not provided sufficient information to allow for corroboration.

The Veteran has not provided a specific date range for the occurrence of the incident.  He reported that the incident occurred sometime in late 1968 or in 1969, but has not narrowed down the date range.  During his Board hearing, when asked to provide a specific time frame to allow for a records search, the Veteran indicated that he thought the incident occurred sometime after December 1968, but he could not provide a cut-off date in 1969.  The Veteran also could not provide any details regarding the location of the ship at the time of the incident and stated that he did not know if the ship was in the North Atlantic or near Jamaica or Guantanamo.  In addition, the Veteran has not provided the name of the sailor involved, nor did he provide the name of the other ship involved in the incident.  Without such information, any attempt to verify the stressor would be futile and serve no useful purpose.

As there is no credible supporting evidence that any claimed in-service stressor occurred-an essential criterion for establishing service connection for PTSD-the Veteran cannot meet the requirements of 38 C.F.R. § 3.304(f).  Hence, discussion of the remaining criteria for service connection for PTSD set forth in the governing regulation is unnecessary.

Accordingly, the claim for service connection for PTSD must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of- the-doubt doctrine.  However, on these facts, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

Service connection for PTSD is denied.  



____________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


